122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall LOWE, Plaintiff,v.Ronald N. WILSON, Esq., Appellant,v.Warner Brothers Studios Facilities;  Tim Crist;  Ed Toppel;Tony Morgan, Hank Lachmund, Defendants-Appellees.
No. 96-55943.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Central District of California William J. Rea, District Judge, Presiding
Before SCHROEDER, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Attorney Ronald N. Wilson and the Law Offices of Wilson & Becks ("Wilson") appeal a magistrate judge's order imposing sanctions on Wilson.  We dismiss the appeal.


3
Because Wilson failed to file timely objections to the magistrate judge's order with the district judge to whom the case was asslgned, he forfeited his right to appellate review of that order.  See Fed.R.Civ.P. 72(a);  Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir.1996).  We find unpersuasive Wilson's argument that the provisions of Fed.R.Civ.P. 72(a) apply only to parties to the action and not to their attorneys.  See Fed.R.Civ.P. 72(a).  Accordingly, we do not reach the merits of Wilson's contentions regarding the magistrate judge's order.


4
Appellees request attorney's fees and costs pursuant to Federal Rule of Appellate Procedure 38, which gives this court discretion to assess such damages as a sanction against bringing a frivolous appeal.  See Fed.  R.App. P. 38.  An appeal is considered frivolous in this circuit when the result is obvious, or the appellant's arguments are wholly without merit.  See Jaeger v. Canadian Bank of Commerce, 327 F.2d 743, 746 (9th Cir.1964).  Although the question is a close one, we find in our discretion that the imposition of attorney's fees and costs pursuant to Fed.  R.App. P. 38 is not appropriate in this case.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3